Citation Nr: 0701002	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-07 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right hip bone spur with arthritis.

2.  Entitlement to service connection for a left hip 
disability, claimed as secondary to a service-connected right 
hip disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from May 1990 to May 1994, 
and from November 1996 to November 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  In addition to the issues noted on the title page of 
this decision, the June 2003 decision also denied the 
veteran's claims for entitlement to service connection for 
tension headaches and for a low back disability.  Although 
the veteran initiated an appeal of these issues in the July 
2003 notice of disagreement, he specified in the March 2005 
substantive appeal that he was only appealing the issues as 
noted on the title page, i.e., entitlement to an evaluation 
in excess of 10 percent for a right hip bone spur with 
arthritis and entitlement to service connection for a left 
hip disability, claimed as secondary to a service-connected 
right hip disability.  Thus, since the issues of entitlement 
to service connection for tension headaches and a low back 
condition have not been perfected for appellate review, they 
are not presently in appellate status and will not be further 
discussed.  See 38 C.F.R. §§ 20.202, 20.302 (2006). 


FINDINGS OF FACT

1.  The veteran's service-connected bone spur of the right 
hip with arthritis (established by x-ray) is manifested by 
limited motion (noncompensable) with pain; there is no 
medical evidence of ankylosis, flail joint or impairment of 
the femur.

2.  The veteran does not have a left hip disability upon 
which to predicate a grant of service connection.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for bone spur of the right hip with arthritis have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5251-5253 
(2006).

2.  The criteria for service connection for a left hip 
disability, claimed as secondary to a service-connected right 
hip disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the RO provided VCAA notice to the 
appellant concerning the issue of entitlement to service 
connection for a left hip disability, claimed as secondary to 
a right hip disability, in March 2003.  Accordingly, the 
express requirements set out by the United States Court of 
Appeals for Veterans Claims (Court) in Pelegrini have been 
satisfied.  Regarding the claim for a rating greater than 10 
percent for a service-connected right hip disability, the RO 
provided VCAA notice in April 2006.  Because the VCAA notice 
regarding this issue was not provided to the appellant prior 
to the RO decision from which he appeals, it can be argued 
that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2003 and April 2006 letters, as well as 
the January 2005 statement of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In the letters above, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  VA also informed the appellant to send copies of 
any relevant evidence he had in his possession and that he 
could also get any relevant records himself and send them to 
VA.  Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  Moreover, the appellant was 
provided with notice of the disability rating and effective 
date elements in a March 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified VA 
medical records and affording the veteran examinations during 
the appeal period.  Additionally, the appellant was provided 
with the opportunity to testify at a Board hearing which he 
declined.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  In fact, the 
appellant's representative indicated in a September 2006 
statement that he had no additional evidence to submit or 
arguments to add to the claim.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.



II.  Facts

The veteran's service medical records reflect that he had 
chronic right hip pain of insidious onset.  The earliest 
notation of right hip pain is in 1997.  

There are also notations of bilateral hip pain in 1999.  An 
August 1999 examination record notes that the veteran had a 
history of bilateral hip pain for several months with no 
history of trauma.  X-rays of the left hip revealed a normal 
hip.  X-ray findings with respect to the right hip revealed 
thickening of the femoral neck and a small osteophyte 
projecting from the superolateral aspect of the femoral head.  
A magnetic resonance imaging (MRI) of the veteran's hips 
performed in December 1999 was essentially normal for both 
hips.  

During a September 2000 examination, the veteran complained 
of persistent right hip pain.  He was diagnosed as having 
bone spur syndrome of the right hip.

In December 2000, the RO granted service connection for right 
hip bone spur and assigned a 10 percent evaluation, effective 
in November 2000.

Private medical records show that the veteran presented to 
the Iowa Orthopedic Center for an initial visit in October 
2002.  He was noted to be an active person, but occasionally 
had hip pain that was intermittent in nature.  Examination of 
the right hip showed that the veteran had full passive range 
of motion.  There were no flexion contractures.  Abduction 
was approximately 45 degrees and flexion was to 120 degrees.  
There was full extension and adduction was to 15 degrees.  
Internal and external rotation was approximately 20 and 40 
degrees, respectively.  The veteran reported some pain with 
internal rotation and adduction at the same time as well as 
flexion.  He had no pain with abduction and external rotation 
and flexion.  X-rays of the right hip revealed some evidence 
of early bone spurring in the distal aspect of the femoral 
head.  There were also some early bone spurs, but the joint 
space was fairly well maintained.  The examiner gave an 
impression of possible hip labrum pathology versus early 
degenerative changes.  

A MRI of the veteran's right hip in October 2002 revealed 
mild narrowing of the articular cartilage with osteophytic 
spur formation at the junction of the femoral head and neck.  
There was no evidence of any loose bodies or labral tears.  
The examiner diagnosed the veteran as having early 
coxarthrosis on the right.  The examiner acknowledged that 
the veteran had early arthritis and remarked that this was a 
"poor prognostic sign for a 30 year old."  He also opined 
that limiting the heavy loading exercises on the veteran's 
right hip may increase the life span of his hip.  

The veteran was evaluated at Joint Replacement Institute in 
December 2002 for complaints of pain in both hips.  He said 
he was a warehouse supervisor and reported the progression of 
hip pain over the last five years.  He was noted to still be 
quite functional and could do most things that he had 
formerly done.  He did a fair amount of weight training 
several times a week and walked.  On examination his range of 
motion was quite good.  He essentially had full flexion and 
no flexion contracture.  He had 45 degrees of rotation in 
extension compared to 75 "on the normal."  This was noted 
to be his most limitation.  His abduction/adduction was 80 
compared to 85 in extension.  He had excellent muscle 
strength and no gross areas of atrophy.  X-rays taken that 
month revealed early osteoarthritis.  They showed some 
osteophytes from the medial and lateral aspect of the head-
neck junction.  The hip looked anatomically normal.  The 
examiner said he did not see a large impingement area.  He 
went on to note that there may be an early anterior 
osteophyte.  Regarding the left hip, the examiner said that 
it looked normal expect for just a little area of 
irregularity at the head-neck junction, but noted it was not 
a true osteophyte yet.  He gave an impression of 
osteoarthritis of the right hip, minimal-to-mild, and noted 
that the left hip was not significant, and could not be 
called arthritis at that time.  The examiner recommended that 
the veteran take anti-inflammatories.  He said that the 
arthritis was not far advanced, but that the veteran was 
heavy and liked to be active and that is why he was having 
some disability.  

A VA examiner in January 2003 relayed the veteran's history 
of right hip pain since 1997.  He reported that the veteran's 
present occupation was a warehouse supervisor/quality control 
of three years duration.  Range of motion studies included 
flexion on the right and left from 0 to 125 degrees.  
Extension was 0 to 30 degrees on the right and left.  
Abduction was 0 to 45 degrees on both the right and left 
hips, and adduction in both hips was from - to 25 degrees.  
Internal rotation was 0 to 20 degrees on the right and 0 to 
40 degrees on the left.  External rotation was 0 to 50 
degrees on the right and 0 to 60 degrees on the left.  
Findings with respect to range of motion included painful 
motion.  X-ray findings of the right hip revealed an 
impression of minimal osteoarthritic spur at the 
superolateral femoral head.  X-ray findings of the pelvis 
revealed a small arthritic spur at the right femoral head, 
otherwise normal pelvis.  The veteran was diagnosed as having 
osteophytosis and degenerative joint disease, right hip, with 
pain and limited and painful range of motion.

During a VA outpatient physical in February 2003, the veteran 
reported that he had recently been diagnosed as having 
ankylosing spondylitis.  He said he had been taking Celebrex 
for the chronic hip pain, but due to an allergic reaction to 
that medication he switched to over-the-counter Aleve.  He 
further reported that he was working as a Quality Control 
supervisor.  He was assessed as having ankylosing 
spondylitis/osteoarthritis with four bony spurs in the hip 
joint, two on each side.  

The veteran underwent a VA examination in May 2003 at which 
time he complained of pain, weakness, stiffness and 
fatigability in the right hip.  He also said that he had had 
trouble with his left hip for the past year.  He said he took 
tramadol and denied using crutches, braces, corrective shoes 
or surgery.  On examination abduction of the right hip was 
full at 45 degrees with some discomfort at the maximum of hip 
abduction.  Abduction of the left hip was at 45 degrees with 
minimal discomfort.  The hip flexion was 125 degrees left and 
right with moderate discomfort in the right hip.  Rotation of 
the hip produced discomfort left and right.  An x-ray of the 
right hip showed mild osteophyte formation along the 
articular margin with some articular sclerosis.  X-ray of the 
left hip was normal.  The examiner opined that the veteran 
had mild degenerative disease of the right hip joint which 
was not significantly worsened and there was no evidence of 
hip arthritis on the left.

In an addendum to the May 2003 VA examination report, the 
examiner again relayed the veteran's x-ray results and 
concluded that he had mild degenerative disease of the right 
hip joint, which was not significantly worsened.  He also 
concluded that there was no evidence of hip arthritis on the 
left.  

At a follow-up appointment at Iowa Orthopedic Center, P.C. in 
May 2003, the physician, C. R. Mahoney, M.D., relayed that 
the October 2002 x-rays of the veteran's left hip showed a 
small osteophyte off the interior aspect of the acetabulum, 
and an osteophyte in the lateral aspect of the femoral head 
which was very small in nature.  

The veteran stated in a July 2003 notice of disagreement that 
the fact that his right hip condition had worsened was 
evident by the fact that he presently had three bone spurs on 
his right hip opposed to the single bone spur he had in 
service.  He said he also had a bone spur in his left hip and 
that arthritis had set in.  

VA outpatient records from November 2003 to October 2004 
include a diagnosis in November 2003 of degenerative joint 
disease, hip.  

The veteran stated in his substantive appeal, dated in March 
2005, that he took Naproxyn and Tramadol daily and still had 
hip pain.  He also said he was constantly compensating for 
his right hip and that was causing damage to his left hip.  

III.  Analysis

A  Right Hip

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Degenerative arthritis, established by x-ray, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  Id.

Pursuant to Diagnostic Code 5251 for limitation of extension 
of the thigh, a maximum 10 percent rating is assigned for 
extension limited to 5 degrees.

Under Diagnostic Code 5252 for limitation of flexion of the 
thigh, a 10 percent evaluation is warranted for flexion 
limited to 45 degrees, a 20 percent evaluation is warranted 
for flexion limited to 30 degrees and a 30 percent evaluation 
is warranted for flexion limited to 20 degrees.  For a 40 
percent evaluation, flexion must be limited to 10 degrees.

Under Diagnostic Code 5253 for impairment of the thigh, a 10 
percent evaluation is warranted for limitation of rotation 
of, cannot toe-out more than 15 degrees, affected leg; 
limitation of adduction of, cannot cross legs.  A 20 percent 
evaluation is warranted for limitation of abduction of, 
motion lost beyond 10 degrees.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Based on a strict adherence to the criteria under Codes 5251, 
5252, or 5253 for limitation of motion of the thigh, the 
veteran's right hip disability does not warrant a compensable 
evaluation.  In regard to limitation of extension under Code 
5251, the medical findings do not indicate limitation of 
extension to the required degree.  In fact, the veteran was 
noted to have full extension to 120 degrees of the right 
lower extremity during a private orthopedic evaluation in 
October 2002.  During a December 2002 private orthopedic 
examination, the veteran had extension to 85 degrees.  
Regarding flexion, the veteran demonstrated flexion to 120 
degrees in October 2002, was noted to have full flexion in 
December 2002, and flexion to 125 degrees during the January 
2003 and May 2003 VA examinations.  These findings far exceed 
the requisite 45 degree limitation of motion under Code 5252 
for a compensable (10 percent) rating.  Further, in regard to 
external rotation under Code 5253, findings included 40 
degrees in October 2002, 45 degrees in December 2002, and 50 
degrees in January 2003 (the specific findings on external 
rotation were not noted during the May 2003 VA examination, 
other than the fact that there was "some discomfort").  
These findings show neither an inability to toe-out more than 
15 degrees or an inability to cross the legs.  As for 
abduction, the veteran demonstrated abduction in October 2002 
to 45 degrees, abduction/adduction to 80 degrees in December 
2002, and full abduction to 45 degrees in January 2003 and 
May 2003.  There is no showing of motion on abduction lost 
beyond 10 degrees.

It is thus clear from the above-noted findings that the 
veteran's right hip disability does not meet the criteria for 
a compensable evaluation under the limitation of motion Codes 
5251, 5252 or 5253.  However, it is clear that the veteran 
experiences chronic pain on motion.  This is evident based on 
the veteran's assertions of experiencing off and on right hip 
pain on a daily basis and the notation of right hip pain in 
various evaluation reports.  Thus, although the May 2003 
examiner noted that the veteran performed range of motion 
studies without pain, he was noted to have some pain with 
internal rotation, adduction and flexion during the October 
2002 private orthopedic evaluation and was diagnosed by the 
January 2003 examiner as having painful range of motion.  It 
is in view of this pain (and any functional loss associated 
therewith) that the veteran is presently in receipt of a 10 
percent evaluation for the right hip under Diagnostic Code 
5003 for painful motion of the right hip.

However, no higher evaluation is assignable for the right 
hip.  As indicated above, a 10 percent rating is the maximum 
assignable rating under Diagnostic Code 5003 for each major 
joint or group of minor joints affected by limitation of 
motion, and consideration of pain on motion is already 
contemplated in assignment of each 10 percent evaluation 
under that diagnostic code.  The Board also finds that a 
higher or additional evaluation is not assignable under any 
other potentially applicable diagnostic code, as there is no 
evidence that the right hip disability has resulted in, or in 
disability comparable to, ankylosis (Diagnostic Code 5250), 
flail joint (Diagnostic Code 5254) or impairment of the femur 
(Diagnostic Code 5255).

Furthermore, there is no showing that the right hip 
disability reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321.  There 
is no showing that the right hip symptomatology, alone, has 
resulted in marked interference (i.e., beyond that 
contemplated in the assigned evaluation) with the veteran's 
employment as a Quality Control supervisor.  Moreover, this 
disability has not been shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  Thus, in the 
absence of evidence of such factors as those noted above, the 
Board is not required to remand the claim for a higher 
evaluation to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the claim for an evaluation higher 
than 10 percent for right hip bone spur with arthritis must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107 (West 2002).

B.  Left Hip

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases, 
such as arthritis, are presumed to be service connected if 
manifest to a compensable degree within one year of service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be 
established under the provisions of 38 C.F.R. § 3.303(b), 
when the evidence, regardless of its date, shows that a 
veteran had a chronic condition in service or during the 
applicable presumptive period.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  Service connection 
may also be established where it is shown that the disability 
for which the claim is made was chronically worsened due to 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

As indicated above, Congress has specifically limited 
entitlement to service connection for instances in which 
disease or injury have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran asserts that he has a left hip disability as a 
result of his service-connected right hip disability.  

While it is clear from the record that the veteran incurred a 
right hip disability in service, there is no objective 
evidence of a present left hip disability related to service 
or to his service-connected right hip disability.  In this 
regard, a private orthopedic examiner in December 2002 noted 
that left hip x-rays were relatively normal except for just a 
little area of irregularity at the head-neck junction, but he 
noted it was not a true osteophyte.  In rendering an 
impression, the examiner stated that the left hip was not 
significant and could not be called arthritis at that time.  
Similarly, the May 2003 VA examiner stated that x-rays showed 
that the veteran's left hip was unremarkable.  

Consideration has been given to Dr. Mahoney's May 2003 letter 
stating that he had noted extremely early changes with 
respect to the veteran's left hip during an October 2002 
orthopedic evaluation.  More specifically, he said that x-ray 
findings revealed a small osteophyte off the inferior aspect 
of the acetabulum, and an osteophyte in the lateral aspect of 
the femoral head which was very small in nature.  However, 
there is no evidence of these findings in his October 2002 
evaluation report.  In fact, this report only states that x-
rays and an MRI were taken of the veteran's right hip.  
Moreover, there are no x-ray reports on file showing left hip 
arthritis.  Instead, there is an August 1999 x-ray report, a 
December 1999 MRI report, and x-ray findings in December 
2002, January 2003 and May 2003, that all reveal a normal 
left hip with no arthritis.  Accordingly, the Board finds 
that the weight of evidence is against a finding of left hip 
arthritis to date.  

While the Board does not doubt the veteran's report of pain 
in the left hip and the sincerity of his belief that he 
currently has a left hip disability that is related to his 
service-connected right hip disability, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Aside 
from the requisite nexus opinion medical evidence, there is 
no basis to award service connection for left hip pain since 
there is no pathology upon which the veteran's left hip pain 
can be rated, to date.  Evan v. West, 12 Vet. App. 22, 31-32 
(1998).  

In view of the absence of a present left hip disability, the 
veteran's claim for service connection for a left hip 
disability, either on a direct basis or as secondary to a 
service-connected right hip disability, must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Since 
this determination is based on the preponderance of the 
evidence, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right hip bone spur with arthritis is denied.

Entitlement to service connection for a left hip disability, 
claimed to be secondary to a service-connected right hip 
disability, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


